department of the treasury internal_revenue_service washington d c date number release date cc pa cbs br3 tl-n-5617-00 uil memorandum for associate area_counsel sb_se area louisville from lawrence schattner chief branch collection bankruptcy summonses subject application of sec_7602 to flow-through entities this memorandum is in response to your date request for field_service_advice regarding the application of sec_7602 to flow-through entities such as tefra partnerships non-tefra partnerships_and_s_corporations we have coordinated this advice within the office of the associate chief_counsel procedure and administration and the office of the associate chief_counsel passthroughs and special industries since sec_7602 is relevant to all audits involving flow-through entities we agree that uniform guidance must be provided to examining agents issue sec_1 with respect to a tefra partnership how should reasonable notice in advance be provided to the taxpayer under sec_7602 with respect to a tefra partnership what contacts must be reported under sec_7602 with respect to a non-tefra partnership or an s_corporation how should reasonable notice in advance be provided to the taxpayer under sec_7602 with respect to a non-tefra partnership or an s_corporation what contacts must be reported under sec_7602 conclusion sec_1 with respect to a tefra partnership reasonable notice in advance that contacts with third parties may be made should be provided by sending the tl-n-5617-00 appropriate letter to the tax_matters_partner if the service is looking at transactions between the partnership and specific identified partners or transactions with third parties for the benefit of specific identified partners which will affect only the separate tax_liability of these partners rather than the tax_liability of all of the partners then those specific partners should also be provided advance notice of any third party contacts relating to such transactions with respect to a tefra partnership contacts made with any partner are not sec_7602 contacts because they are considered the equivalent of contacting the partnership contacts made with persons other than the partners or employees of the partnership who are acting within the scope of their duties are sec_7602 contacts and a record of such contacts must be made third-party_contacts that relate to adjustments that flow through to all the partners should be recorded as contacts with respect to the partnership third-party_contacts that relate to transactions that will affect only the separate tax_liability of specific partners should be recorded as contacts with respect to those specific partners with respect to a non-tefra partnership or s_corporation the person s who should be sent advance notice of third party contacts depends on whether the examination of the entity is being conducted at the entity level or as part of the examination of a particular partner or shareholder’s return if the former reasonable notice in advance that contacts with third parties may be made should be provided by sending the appropriate letter to the partnership or s_corporation if the latter then a letter should be sent to the particular partner or shareholder whose return is being examined in addition to the letter being sent to the partnership or s_corporation with respect to a non-tefra partnership or s_corporation the contacts that must be reported similarly depends on whether the examination of the entity is being conducted at the entity level or as part of the examination of a particular partner or shareholder’s return if the former contacts made with any partner or shareholder are not sec_7602 contacts because they are considered the equivalent of contacting the partnership or s_corporation contacts made with persons other than the partners or shareholders or employees of the partnership or s_corporation who are acting within the scope of their employment are sec_7602 contacts and a record of such contacts must be made if the latter then contacts with any partner or shareholder other than the particular partner or shareholder whose return is being examined should be treated as sec_7602 contacts with respect to the particular partner or shareholder whose return is being examined such contacts would still be considered the equivalent of contacting the partnership or s_corporation and therefore would not be considered sec_7602 contacts with respect to the partnership or s_corporation tl-n-5617-00 facts in the course of providing training to service personnel on the subject of third party contacts under sec_7602 you have been asked questions about how the statute applies to flow-through entities such as partnerships tefra and non- tefra and s_corporations currently these issues are not specifically addressed in the internal_revenue_manual the third party contacts course book that was prepared for examination cpes catalog number 85104l or the sec_7602 - notice of irs contact of third parties - revised procedures dated date because you are seeking general guidance in this area no specific facts were included in your request law analysis under sec_7602 as enacted by rra section an officer_or_employee of the service may not contact any person other than the taxpayer with respect to the determination or collection of the tax_liability of such taxpayer without providing reasonable notice in advance to the taxpayer the statute also requires the service to provide the taxpayer with a record of persons contacted both periodically and upon the taxpayer’s request sec_7602 the congressional intent behind these requirements is to provide taxpayers with the opportunity to come forward with information before third parties are contacted and the means to address any reputational concerns arising from such contacts without impeding the ability of the service to make those contacts that are necessary to enforce the internal revenue laws with this intent in mind we have adopted an interpretative approach to sec_7602 that balances taxpayers’ business and reputational interests with third parties’ privacy interests and the service’s responsibility to administer the internal revenue laws effectively the first requirement of the statute is to provide reasonable notice in advance to the taxpayer that contacts with third parties may be made letters have been developed by the service in order to comply with this requirement in most field_audit situations either letter 3164f or letter 3164g should be used depending upon whether the service needs to obtain information from third parties or to verify information that the service has received the second requirement providing the taxpayer with a record of persons contacted is accomplished in part by completing a form third party contact report form and submitting it to the appropriate third party contact coordinator application of sec_7602 to tefra partnerships the audit of tefra partnerships is conducted at the partnership entity level pursuant to sec_6221 through but any resulting liability is ultimately assessed against the individual partners the tax_matters_partner tmp is responsible for certain administrative duties during the course of the examination tl-n-5617-00 including keeping the other partners informed to the extent and in the manner provided by regulations see sec_6223 additionally under sec_6223 each partner whose name and address is furnished to the service is entitled to receive notice of the beginning of an administrative procedure at the partnership level with respect to partnership items and the final_partnership_administrative_adjustment from any such proceeding the issuance of the letter the advance notice of potential third party contacts is not one of the events specified in the regulations that the tmp must provide notice of or information with respect to to other partners see temp sec_301_6223_g_-1t however sec_7602 requires that the service provide reasonable notice in advance to the taxpayer that third party contacts may be made thus the issue with respect to this first requirement under sec_7602 is what constitutes reasonable notice to the taxpayer in a tefra partnership proceeding the tax treatment of partnership items is at issue although the respective tax_liabilities of the partners may be affected by the results of the partnership-level proceeding and thus they are parties to the proceeding a third party contact relating to the tax treatment of partnership items is not with respect to the determination of the specific tax_liability of any of the partners hence the partnership should generally be viewed as the taxpayer for purposes of giving notice under sec_7602 notice should be given to the tmp because the tmp is the statutory representative of the partnership and the partners further when the service makes third party contacts in connection with a tefra partnership proceeding any sec_6103 disclosures to third parties will generally be with respect to the partnership or possibly a dba eg the abc partnership or the xyz restaurant it would be unusual to make third party inquiries using the names of the individual investors partners to the extent that this does occur the partner would probably be an employee of the partnership ie actively involved in the conduct of the partnership's business under those circumstances notice to the partnership should suffice as notice to the partner employee as well finally as is true with respect to subchapter_k the tefra partnership provisions sometimes adopt an entity approach and other times an aggregate approach for the reasons set forth above we believe that an entity approach should be adopted for purposes of applying the notice requirements under sec_7602 to tefra partnerships for purposes of providing notice under sec_7602 differentiating between certain classes of partners would be inappropriate regardless of the status or position of the partner the business and reputational interests arising from the making of third party contacts would be the same for all partners hence the tl-n-5617-00 service should either give notice to all partners or none of the partners except the tmp the rules regarding notice partners only apply with respect to the nbap and the fpaa neither of which is at issue here notifying all partners of third party contacts could be quite burdensome for the service particularly if there are a large number of partners or there are tiers etc additionally this burden would be exacerbated by the administrative decision to generally provide notice before each separate third party contact to the extent that different information is being sought or verified consequently this could pose resource problems and would not be an efficient way to administer the internal revenue laws in contrast if the service is looking at transactions between the partnership and specific partners or transactions with third parties for the benefit of specific partners that will affect the separate tax_liability of those partners and not the tax_liability of all of the partners then the advance notice should also be provided to those specific partners in this situation contacts are being made with respect to the determination of the separate tax_liabilities of specific identified partners therefore the appropriate letter should be provided to those partners before any such contacts are made application of sec_7602 to tefra partnerships contacts made with the partners of a tefra partnership are not treated as contacts with persons other than the taxpayer since a partnership is not a natural_person it can only speak or act through authorized agents or representatives similarly contacts with a partnership generally must be through a natural_person ie an individual by virtue of their owning a partnership_interest the partners are afforded certain rights and charged with certain responsibilities relating to the partnership by state laws such as the uniform_partnership_act and the uniform_limited_partnership_act as well as under the partnership_agreement that they entered into with respect to the specific partnership of which they are a partner in addition in tefra partnerships each partner has the right to participate in any administrative_proceeding relating to the determination of the proper tax treatment of partnership items at the partnership level i r c a hence the partners may be viewed as being in privity with the partnership at least for purposes of the administrative tax proceeding consequently a contact made with any partner of a tefra partnership should be treated as a contact of the partnership rather than as a third party contact therefore service employees need not complete a form with respect to contacts made with partners however in the situation where the contact relates solely to a particular partner’s separate tax_liability and not to flow-through items that affect all of the partners a form should be completed concerning that contact even if that contact is made with another partner for these purposes the particular partner whose tax_liability is at issue should be treated as the taxpayer tl-n-5617-00 in this regard contacts made with current officers employees or fiduciaries of the taxpayer who are acting within the scope of their employment or relationship with the taxpayer are not considered contacts with persons other than the taxpayer see prop sec_301_7602-2 thus it is only necessary to prepare a record of contacts on form regarding contacts made with persons other than the partners or employees of the partnership who are acting within the scope of their employment such record must be provided to partners upon their request the periodic record of contacts may be sent to the tmp as the statutory representative of the partnership and the partners application of sec_7602 to non-tefra partnerships_and_s_corporations while non-tefra partnerships_and_s_corporations file information returns at the entity level there is no statutorily mandated unified examination at the entity level as prescribed under sec_6221 for tefra partnerships and under former sec_6241 for s_corporations nonetheless as a practical matter both prior to the effective date of tefra as well as with respect to non-tefra entities currently the service often conducts an examination at the entity level and then applies the results as part of the audit of the tax returns of the partners or shareholders other times however the service may examine the entity’s return in connection with its examination of the tax_return of a particular partner or shareholder under either approach there generally is only one examination conducted of the entity’s return a separate examination of the entity’s return is not normally conducted with respect to each partner or shareholder whose return is being audited notwithstanding the above unlike a tefra partnership proceeding the partners or shareholders in a non-tefra partnership or s_corporation do not have the right to participate in any administrative proceedings conducted at the entity level moreover separate proceedings must ultimately be conducted with respect to each partner or shareholder in order for the service to make any adjustments relating to a non- tefra partnership or s_corporation thus if the contact is made in the context of an entity-level examination then the entity should be considered the taxpayer for purposes of sec_7602 on the other hand if the contact is made in the context of an examination of a particular partner or shareholder’s return then both that partner or shareholder and the partnership or s_corporation should be considered taxpayers for purposes of sec_7602 with respect to satisfying the advance notice requirement there is no tmp to serve as a representative of a non-tefra partnership or s_corporation as well as the partners or shareholders nonetheless under state law the entity generally has an affirmative obligation to keep its partners or shareholders informed about matters regarding the business or affairs of the entity the revised_uniform_partnership_act of provides that each partner and the partnership shall furnish to a partner and to the legal_representative of a deceased partner or partner under legal disability without demand any information concerning the partnership’s business and affairs reasonably required for the proper exercise of the partner’s tl-n-5617-00 rights and duties under the partnership_agreement with respect to s_corporations and their shareholders the corporation has a fiduciary duty to keep shareholders informed concerning matters involving the corporation because the entities in question are obligated to inform their beneficial owners as to information that they would reasonably require to carry out their obligations as either partners or shareholders notice to the entity will be deemed notice to the partners and shareholders for purposes of sec_7602 consequently if an entity-level examination is being conducted reasonable notice in advance to the partners or shareholders may be provided by sending the appropriate letter to the partnership at the partnership address or to the s_corporation at the corporation’s address however if the examination of the entity is being done as part of the examination of a particular partner or shareholder’s return then the letter should be sent to that particular partner or shareholder in addition to sending the letter to the partnership or s_corporation application of sec_7602 to non-tefra partnerships_and_s_corporations under sec_7602 the issue is whether a contact with a person other than the taxpayer is made when a partner or shareholder is contacted with respect to adjustments to the partnership or s corporation’s return that may be flowed through to all of the partners or shareholders once again the answer will depend upon whether the examination of the entity is being conducted at the entity level or as part of the examination of a particular partner or shareholder’s return if an entity- level examination is being conducted for the reasons discussed in connection with tefra partnerships eg entities may only speak or act through natural persons a contact made with any partner or shareholder should be considered as a contact of the partnership or s_corporation rather than as a contact of a person other than the taxpayer contacts with persons other than the partners or shareholders however are sec_7602 contacts and a record of such contacts must be made and provided to the partners or shareholders upon their request the periodic reporting requirement under sec_7602 may be met by sending the record of contacts to the partnership or the s_corporation on the other hand if the examination of the entity is being done as part of the examination of a particular partner or shareholder’s return then contacts with any other partner or shareholder should be treated as third party contacts which must be recorded on a form and reported to the partner or shareholder under examination in accordance with the periodic reporting requirement of sec_7602 in this situation the record of contacts should be sent to the partner or shareholder whose return is being audited if you have any questions please call
